Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 9, 14, 19, 20 are independent.    
2.        This action is responding to application papers filed on 11-29-2019.  

Claim Objections
3.        Claims 15 - 18 are objected to because of the following informalities:  
       Claims 15 - 18, which are designated as method claims, are stated as dependent on Claim 9, which has been designated as a device claim.  The Examiner interpreted Claims 15 - 18 as dependent on Claim 14, which is designated as a method claim, for this action.   Appropriate correction is required.

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent No. 10,873,697) in view of Barnes et al. (US PGPUB No. 20170336203).     	

Regarding Claim 1, Jain discloses a device for verifying a subject, the device comprising:
a)  a device body comprising a processor and a biometric system; (see Jain col 25, lines 25-30: software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described; col 10, lines 1-11: online system and/or various components of client devices that have functionalities that can use, as inputs, personal or biometric information for user-authentication, a user voluntarily provides personal or biometric information to online system; user's privacy settings specify that such information is to be used only for particular processes, such as user authentication (user identification)) and
c)  the processor is configured to conduct an identification process on the captured image of the subject within the spatial region. (see Jain col 10, lines 1-11: online system and/or various components of client devices that have functionalities that can use, as inputs, personal or biometric information for user-authentication, a user voluntarily provides personal or biometric information to online system; user's privacy settings specify that such information is to be used only for particular processes, such as user authentication (user identification))    

Furthermore, Jain discloses for b) wherein the biometric system comprises a first image capture device and a second image capture device. (see Jain col 1, lines 53-56: client devices associated with users of an online system (i.e. biometric system), including one or more image capture devices (1st and 2nd image capture devices); image capture devices included in a client device configured to capture video data; col 10, lines 45-47: users can authorize the capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways; col 3, lines 16-22: to more accurately identify regions of captured video data including people or other particular objects, client device captures video data and controller of the client device generates a model identifying a foreground portion (subject) of frames of video data and a background portion spatial region) of frames of video data)

Jain does not specifically disclose for b) first image capture device is configured to define a spatial region and second image capture device is configured to capture an image of a subject. 
However, Barnes discloses for b) in which the first image capture device is configured to define a spatial region and the second image capture device is configured to capture an image of a subject within said spatial region, (see Barnes paragraph [0033], lines 1-5: data store for storing captured data associated with one or more environmental regions (spatial regions) and/or imaged subjects/surfaces (image of a subject) (e.g., captured by and received from one or more associated client devices; (1st capture: environmental region; 2nd capture: image of subject; multiple image capture devices))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for b) first image capture device is configured to define a spatial region and second image capture device is configured to capture an image of a subject as taught by Barnes. One of ordinary skill in the art would have been motivated to employ the teachings of Barnes for the benefits achieved from a system that enable the capture of spatial regions and image subjects utilizing multiple image capture devices. (see Barnes paragraph [0033], lines 1-5)  

Regarding Claim 4, Jain-Barnes discloses the device as claimed in claim 1, wherein the first and/or second image capture devices are configured to capture a high-resolution image of the subject, and the biometric system is configured to associate the high-resolution image with a score based on at least one parameter selected from the following group; target anatomy detected, image quality, focus, target anatomy pose, alignment, image resolution, and pixel count. (see Jain col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; controller selects candidate regions having at least a threshold position in the ranking and identifies coordinates within the frames of the captured video to the image capture device, which increases a resolution at which frames of video data of a selected candidate region are captured; (selected: image resolution))    

Regarding Claim 5, Jain-Barnes discloses the device as claimed in claim 1, wherein the first image capture device is configured to generate a target region in a captured image. (see Jain col 3, lines 17-22: to more accurately identify regions of interest of captured video data, such as regions including people or other particular objects, the controller generates a model identifying one or more foreground portions of frames of captured video data and a background portion of frames of video data; target region, region of interest))    

Regarding Claim 6, Jain-Barnes discloses the device as claimed in claim 5, wherein the second image capture device is configured to activate after a target region has been generated by the first image capture device. (see Jain col 1, lines 53-56: client devices associated with users of an online system (i.e. biometric system), including one or more image capture devices (1st and 2nd image capture devices); image capture devices included in a client device configured to capture video data; col 10, lines 45-47: users can authorize the capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways; col 10, line 61 - col 11, line 2: controller obtains information maintained by online system for a user identified from captured video data, subject to privacy settings for user; based on video data, audio data, image data, or other data including the user previously captured (i.e. images captured over time period) by the client device (image capture devices))

Regarding Claim 7, Jain-Barnes discloses the device as claimed in claim 1, wherein the second image capture device is configured to capture more than one image of the subject per time period and the highest scoring images of the subject are recorded and stored. (see Jain col 10, line 61 - col 11, line 2: controller obtains information maintained by online system for a user identified from captured video data, subject to privacy settings for user; based on video data, audio data, image data, or other data including the user previously captured (i.e. images captured over time period) by the client device (image capture devices), controller generates content for presentation to user via client device); col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 11, lines 35-40: user profile may also store other information provided by the user, for example, images or videos. In certain embodiments, images of users may be tagged with information identifying the online system users displayed in an image, with information identifying the images in which a user is tagged stored in the user profile of the user; (images stored within storage device, database))    

Regarding Claim 8, Jain-Barnes discloses the device as claimed in claim 1, wherein the first and/or second image capture device is configured to capture a plurality of images of the subject and store the captured images with an associated subject profile. (see Jain col 11, lines 24-31: each user of online system is associated with a user profile, which is stored in the user profile store; user profile includes declarative information about user that was explicitly shared by user and also includes profile information inferred by online system; user profile includes multiple data fields, each describing one or more attributes of the corresponding online system user; col 10, line 61 - col 11, line 2: controller obtains information maintained by online system for a user identified from captured video data, subject to privacy settings for user; based on video data, audio data, image data, or other data including the user previously captured by the client device (image capture devices), controller generates content for presentation to user via client device; col 11, lines 35-40: user profile may also store other information provided by the user, for example, images or videos. In certain embodiments, images of users may be tagged with information identifying the online system users displayed in an image, with information identifying the images in which a user is tagged stored in the user profile of the user; (images stored within storage device, database))    

6.        Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Barnes and further in view of Agrawal et al. (US Patent No. 10,096,122).    

Regarding Claim 2, Jain-Barnes discloses the device as claimed in claim 1, including image capture devices.  (see Jain col 1, lines 53-56: client devices associated with users of an online system (i.e. biometric system), including one or more image capture devices (1st and 2nd image capture devices); image capture devices included in a client device configured to capture video data; col 10, lines 45-47: users can authorize the capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways)

Furthermore, Jain-Barnes does not specifically disclose for first image capture device and second image capture device selected from the following group: a stereoscopic camera, a 3-dimensional camera, a 2-dimensional camera, a fish eye camera, an RGB camera, an RF camera, a spectral camera, a digital camera, a motion sensor and a combination of thereof.
However, Agrawal discloses wherein the first image capture device and the second image capture device are selected from the following group: a stereoscopic camera, a 3-dimensional camera, a 2-dimensional camera, a fish eye camera, an RGB camera, an RF camera, a spectral camera, a digital camera, a motion sensor and a combination of thereof. (see Agrawal col 4, lines 37-45: image capture device includes a digital camera module; digital camera module comprises any suitable type of image sensor device or devices, such as a charge coupled device (CCD) and/or a complementary metal-oxide semiconductor (CMOS) sensor effective to capture image data from environment; digital camera module of image capture device comprises a color (RGB) camera; (selected: digital camera, RGB camera))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Barnes for first image capture device and second image capture device selected from the following group: a stereoscopic camera, a 3-dimensional camera, a 2-dimensional camera, a fish eye camera, an RGB camera, an RF camera, a spectral camera, a digital camera, a motion sensor and a combination of thereof as taught by Agrawal. One of ordinary skill in the art would have been motivated to employ the teachings of Agrawal for the benefits achieved from a system that enables multiple types of image capture devices to be utilized for image data processing of image data. (see Agrawal col 4, lines 37-45) 

Regarding Claim 3, Jain-Barnes discloses the device as claimed in claim 1, including a biometric system. (see Jain col 10, lines 1-11: online system and/or various components of client devices that have functionalities that can use, as inputs, personal or biometric information for user-authentication, a user voluntarily provides personal or biometric information to online system; user's privacy settings specify that such information is to be used only for particular processes, such as user authentication (user identification) and 3D processing. (see Jain col 2, lines 26-33: models applied by controller identify regions that include people within different frames of the captured video data; models applied by controller to captured video data may perform facial tracking (in two-dimensions or in three-dimensions), two-dimensional pose tracking, three-dimensional pose tracking, or any other suitable method to identify portions of a person's face or portions of a person's body)

Jain-Barnes does not specifically disclose a system configured to segment a spatial region with a segmentation process. 
However, Agrawal discloses wherein the biometric system is configured to segment the spatial region with a segmentation process. (see Agrawal col 5, lines 21-32: depth data used to automatically segment image data representing various items in environment from image data representing other items in environment; depth data used to segment image data representing a human from image data representing portions of a room in which the human is standing; depth data used to segment image data representing an object held in front of a human from image data representing the human; depth data allows for a coarse segmentation of image data (i.e. associated with subject) from other, background image data)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Barnes for a system configured to segment a spatial region with a segmentation process as taught by Agrawal. One of ordinary skill in the art would have been motivated to employ the teachings of Agrawal for the benefits achieved from a system that enables multiple types of image capture devices to be utilized for image data processing of image data. (see Agrawal col 4, lines 37-45)  

7.        Claims 9 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Agrawal et al. (US Patent No. 10,096,122).    

Regarding Claim 9, Jain discloses a device for detecting a subject within a region, the device configured to:
a)  generate a virtual region with a first image capture device; and b) isolate a subject within the virtual region; (see Jain col 10, lines 45-47: users can authorize the capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways; col 3, lines 16-22: to more accurately identify regions of captured video data including people or other particular objects, client device captures video data and controller of the client device generates a model identifying a foreground portion (subject) of frames of video data and a background portion (spatial region) of frames of video data) and
d)  capture a high-resolution image of the target region with a second image capture device and store the captured high-resolution image in a database. (see Jain col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; controller selects candidate regions having at least a threshold position in the ranking and identifies coordinates within the frames of the captured video to the image capture device, which increases a resolution at which frames of video data of a selected candidate region are captured; col 11, lines 35-40: user profile stores other information provided by user, such as images or videos; images of users are tagged with information identifying online system users displayed in an image, with information identifying images in which a user is tagged and stored in user profile of user; (images stored within storage device, database))    

Furthermore, Jain discloses for c) 3D image processing. (see Jain col 2, lines 26-33: models applied by controller identify regions that include people within different frames of the captured video data; models applied by controller to captured video data may perform facial tracking (in two-dimensions or in three-dimensions), two-dimensional pose tracking, three-dimensional pose tracking, or any other suitable method to identify portions of a person's face or portions of a person's body)

Jain does not specifically disclose for c) process an isolated subject with segmentation processes to identify a target region. 
However, Agrawal discloses:
c)  process the isolated subject with segmentation processes to identify a target region. (see Agrawal col 5, lines 21-32: depth data used to automatically segment image data representing various items in environment from image data representing other items in environment; depth data used to segment image data representing a human from image data representing portions of a room in which the human is standing; depth data used to segment image data representing an object held in front of a human from image data representing the human; depth data allows for a coarse segmentation of image data (i.e. associated with subject) from other, background image data)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for c) process an isolated subject with segmentation processes to identify a target region as taught by Agrawal. One of ordinary skill in the art would have been motivated to employ the teachings of Agrawal for the benefits achieved from a system that enables multiple types of image capture devices to be utilized for image data processing of image data. (see Agrawal col 4, lines 37-45)

Regarding Claim 10, Jain-Agrawal discloses the device as claimed in claim 9, further configured to assess the high-resolution image for at least one of, pixel count, focus, blur, resolution, alignment and stance of the subject. (see Jain col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; col 7, lines 7-13: various parameters (e.g., focal length, focus, frame rate, ISO, sensor temperature, shutter speed, aperture, focal point etc.) configure capture of video data or image data by image capture device; modifying one or more parameters of image capture device modifies video data or image data captured by image capture device after modification of parameter(s); (selected: focus))     

Regarding Claim 11, Jain-Agrawal discloses the device as claimed in claim 9, wherein the device is configured to assign a rating to the high-resolution image. (see Jain col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; controller selects candidate regions having at least a threshold position in the ranking and identifies coordinates within the frames of the captured video to the image capture device, which increases a resolution at which frames of video data of a selected candidate region are captured; col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device)    

Regarding Claim 12, Jain-Agrawal discloses the device as claimed in claim 9, wherein the second image capture device is configured to activate after the identification of the target region. (see Jain col 1, lines 53-56: client devices associated with users of an online system (i.e. biometric system), including one or more image capture devices (1st and 2nd image capture devices); image capture devices included in a client device configured to capture video data; col 10, lines 45-47: users authorize capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways; col 10, line 61 - col 11, line 2: controller obtains information maintained by online system for a user identified from captured video data, subject to privacy settings for user; based on video data, audio data, image data, or other data including the user previously captured (i.e. images captured over time period) by the client device (image capture devices); (image capture based on time period or schedule for capture by first device and capture by second device))    

Regarding Claim 13, Jain-Agrawal discloses the device as claimed in claim 9, wherein a subject recognition process is adapted to identify the subject within the captured high-resolution image. (see Jain col 10, lines 1-11: online system and/or various components of client devices that have functionalities that can use, as inputs, personal or biometric information for user-authentication, a user voluntarily provides personal or biometric information to online system; user's privacy settings specify that such information is to be used only for particular processes, such as user authentication (user identification); col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device)    

Regarding Claim 14, Jain discloses a method in a device for detecting a subject within a region, the method comprising:
a)  generating a virtual region with a first image capture device; and b) isolating a subject within the virtual region; (see Jain col 10, lines 45-47: users authorize capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways; col 3, lines 16-22: to more accurately identify regions of captured video data including people or other particular objects, client device captures video data and controller of the client device generates a model identifying a foreground portion (subject) of frames of video data and a background portion (spatial region) of frames of video data) and     
d)  capturing a high-resolution image of the target region with a second image capture device and storing the captured high-resolution image in a database. (see Jain col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; controller selects candidate regions having at least a threshold position in the ranking and identifies coordinates within the frames of the captured video to the image capture device, which increases a resolution at which frames of video data of a selected candidate region are captured; col 11, lines 35-40: user profile may also store other information provided by the user, for example, images or videos. In certain embodiments, images of users may be tagged with information identifying the online system users displayed in an image, with information identifying the images in which a user is tagged and stored in the user profile of the user; (images stored within storage device, database))    

Furthermore, Jain discloses for c) 3D image processing. (see Jain col 2, lines 26-33: models applied by controller identify regions that include people within different frames of the captured video data; models applied by controller to captured video data may perform facial tracking (in two-dimensions or in three-dimensions), two-dimensional pose tracking, three-dimensional pose tracking, or any other suitable method to identify portions of a person's face or portions of a person's body)

Jain does not specifically disclose for c) process isolated subject with segmentation processes to identify a target region. 
However, Agrawal discloses:
c)  processing the isolated subject with segmentation processes to identify a target region. (see Agrawal col 5, lines 21-32: depth data used to automatically segment image data representing various items in environment from image data representing other items in environment; depth data used to segment image data representing a human from image data representing portions of a room in which the human is standing; depth data used to segment image data representing an object held in front of a human from image data representing the human; depth data allows for a coarse segmentation of image data (i.e. associated with subject) from other, background image data)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for c) process isolated subject with segmentation processes to identify a target region as taught by Agrawal. One of ordinary skill in the art would have been motivated to employ the teachings of Agrawal for the benefits achieved from a system that enables multiple types of image capture devices to be utilized for image data processing of image data. (see Agrawal col 4, lines 37-45) 

Regarding Claim 15, Jain-Agrawal discloses the method as claimed in claim 9, further comprising: assessing the high-resolution image for at least one of; pixel count, focus, blur, resolution, alignment and stance of the subject. (see Jain col 7, lines 7-13: various parameters (e.g., focal length, focus, frame rate, ISO, sensor temperature, shutter speed, aperture, focal point etc.) configure capture of video data or image data by image capture device; modifying one or more parameters of image capture device modifies video data or image data captured by image capture device after modification of parameter(s); (selected: focus))    

Regarding Claim 16, Jain-Agrawal discloses the method as claimed in claim 9, further comprising: assigning a rating to the high-resolution image. (see Jain col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; controller selects candidate regions having at least a threshold position in the ranking and identifies coordinates within the frames of the captured video to the image capture device, which increases a resolution at which frames of video data of a selected candidate region are captured)    

Regarding Claim 17, Jain-Agrawal discloses the method as claimed in claim 9, further comprising activating the second image capture device after the identification of the target region. (see Jain col 1, lines 53-56: client devices associated with users of an online system (i.e. biometric system), including one or more image capture devices (1st and 2nd image capture devices); image capture devices included in a client device configured to capture video data; col 10, lines 45-47: users can authorize the capture of data, identification of users, and/or sharing and cross-application use of user-related data in one or more ways; col 10, line 61 - col 11, line 2: controller obtains information maintained by online system for a user identified from captured video data, subject to privacy settings for user; based on video data, audio data, image data, or other data including the user previously captured (i.e. images captured over time period) by the client device (image capture devices); (image capture based on time period or schedule for capture by first device and capture by second device))     

Regarding Claim 18, Jain-Agrawal discloses the method as claimed in claim 9, further comprising identifying the subject within the captured high-resolution image via a subject recognition process. (see Jain col 10, lines 1-11: online system and/or various components of client devices that have functionalities that can use, as inputs, personal or biometric information for user-authentication, a user voluntarily provides personal or biometric information to online system; user's privacy settings specify that such information is to be used only for particular processes, such as user authentication (user identification))    

Regarding Claim 19, Jain discloses an image recognition device for identifying an object of interest. 
Furthermore, Jain discloses for d) two dimensional image processing. (see Jain col 2, lines 26-33: models applied by controller identify regions that include people within different frames of the captured video data; models applied by controller to captured video data performs facial tracking (in two-dimensions or in three-dimensions), two-dimensional pose tracking, three-dimensional pose tracking, or any other suitable method to identify portions of a person's face or portions of a person's body)

Jain does not specifically disclose for a) generate a spatial region containing an object of interest based on a distance of object of interest relative to spatial sensor, and for b) RGB sensor adapted to capture an image, and for c) processor in communication with spatial sensor and RGB sensor, and for d) execute a transformation process to project a spatial region on an image and to identify an object of interest.
However, Agrawal discloses:
a)  a spatial sensor adapted to generate a spatial region containing the object of interest based on a distance of the object of interest relative to the spatial sensor; and b) a RGB sensor adapted to capture an image containing the object of interest; (see Agrawal col 2, lines 18-20: pixels of image data may include depth data representing a distance between a surface represented by pixels of image data and image sensor; col 2, lines 34-41: image capture device captures image data; image data comprises both an RGB image captured by digital camera module and an infrared image captured by the depth sensor; depth sensor generates a depth map from infrared image, image capture device captures a scene including a person (object of interest)) and
c)  a processor in communication with the spatial sensor and RGB sensor; (see Agrawal col 6, line 66 - col 7, line 1: one or more processors effective to perform image processing of image data captured by image capture device; (spatial sensor and RGB sensor)) and 
d)  the image recognition device being configured to execute a transformation process to project the spatial region to a region on the image and to identify the object of interest within the region. (see Agrawal col 9, lines 23-36: image processing device receives image data captured by image capture device via network; after performing image processing in accordance with various techniques, image processing device sends transformed image data over network to image capture device and/or to one or more user devices and/or other computing devices, such as a social media server; processed image data sent to a computer vision system, programmed to recognize various features of an object or subject depicted in processed images; computer vision system programmed to recognize a face of a subject (object of interest))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for a) generate a spatial region containing an object of interest based on a distance of object of interest relative to spatial sensor, and for b) RGB sensor adapted to capture an image, and for c) processor in communication with spatial sensor and RGB sensor, and for d) execute a transformation process to project a spatial region on an image and to identify an object of interest as taught by Agrawal. One of ordinary skill in the art would have been motivated to employ the teachings of Agrawal for the benefits achieved from a system that enables multiple types of image capture devices to be utilized for image data processing of image data. (see Agrawal col 4, lines 37-45)  

Regarding Claim 20, Jain discloses a computer-readable medium containing computer-readable code which, when run on a processor, causes the processor to perform the following steps:
a)  cause a first image-capture device to capture a two-dimensional image containing an object of interest; (see Jain col 1, lines 53-56: client devices associated with users of an online system (i.e. biometric system), including one or more image capture devices (1st and 2nd image capture devices); image capture devices included in a client device configured to capture video data; col 3, lines 16-22: to more accurately identify regions of captured video data including people or other particular objects, client device captures video data and controller of the client device generates a model identifying a foreground portion (subject) of frames of video data and a background portion (spatial region) of frames of video data; col 2, lines 26-33: models applied by controller identify regions that include people within different frames of the captured video data; models applied by controller to captured video data may perform facial tracking (in two-dimensions or in three-dimensions), two-dimensional pose tracking, three-dimensional pose tracking, or any other suitable method to identify portions of a person's face or portions of a person's body (object of interest))
c)  cause a second image-capture device to capture a high-definition image of the object of interest; (see Jain col 4, lines 32-39: based on ranking (score), controller obtains higher resolution frames of one or more candidate regions from an image capture device; controller selects candidate regions having at least a threshold position in the ranking and identifies coordinates within the frames of the captured video to the image capture device, which increases a resolution at which frames of video data of a selected candidate region are captured) and
d)  store the high-definition image of the object of interest in a database. (see Jain col 21, lines 9-13: controller ranks candidate regions based on their scores, so candidate regions having higher scores have higher positions in the ranking; controller ranks candidate regions based on one or more criteria; col 11, lines 35-40: user profile may also store other information provided by the user, for example, images or videos. In certain embodiments, images of users may be tagged with information identifying the online system users displayed in an image, with information identifying the images in which a user is tagged stored in the user profile of the user; (images stored within storage device, database))  

Furthermore, Jain discloses for b) two-dimensional image using three-dimensional image processing. (see Jain col 2, lines 26-33: models applied by controller identify regions that include people within different frames of the captured video data; models applied by controller to captured video data may perform facial tracking (in two-dimensions or in three-dimensions), two-dimensional pose tracking, three-dimensional pose tracking, or any other suitable method to identify portions of a person's face or portions of a person's body)

Jain does not specifically disclose for b) to identify an object of interest within an image using segmentation. 
However, Agrawal discloses:
b)  identify the object of interest within the image using segmentation. (see Agrawal col 5, lines 21-32: depth data used to automatically segment image data representing various items in environment from image data representing other items in environment; depth data used to segment image data representing a human from image data representing portions of a room in which the human is standing; depth data used to segment image data representing an object held in front of a human from image data representing the human; depth data allows for a coarse segmentation of image data (i.e. associated with subject) from other, background image data)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for b) to identify an object of interest within an image using segmentation as taught by Agrawal.  One of ordinary skill in the art would have been motivated to employ the teachings of Agrawal for the benefits achieved from a system that enables multiple types of image capture devices to be utilized for image data processing of image data. (see Agrawal col 4, lines 37-45)    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
June 21, 2022

                                                                                                                                                                                               /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436